EXHIBIT 10.6
FORM OF AGREEMENT
STARWOOD PROPERTY TRUST, INC.
NON-EXECUTIVE DIRECTOR STOCK PLAN
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT, (the “Agreement”), dated as of
                    , 20  _____  (the “Grant Date”), is made by and between
Starwood Property Trust, Inc., a Maryland corporation (the “Company”), and
[NAME] (the “Grantee”).
WHEREAS, the Company has adopted the Starwood Property Trust, Inc. Non-Executive
Director Stock Plan (the “Plan”), pursuant to which the Company may grant to the
Grantee shares of Stock which are restricted as to transfer (shares so
restricted hereinafter referred to as “Restricted Stock”);
WHEREAS, the Grantee is a member of the Board of Directors of the Company who is
not an executive officer of the Company;
WHEREAS, the Company desires to grant to the Grantee the number of shares of
Restricted Stock provided for herein;
NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:
Section 1. Grant of Restricted Stock Award
(a) Grant of Restricted Stock. The Company hereby grants to the Grantee
[                    ] shares of Restricted Stock on the terms and conditions
set forth in this Agreement and as otherwise provided in the Plan.
(b) Incorporation of Plan. The provisions of the Plan are hereby incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Board shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Grantee and its representatives in respect of any questions arising under
the Plan or this Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 2. Terms and Conditions of Award
The grant of Restricted Stock provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions:
(a) Ownership of Shares. Subject to the restrictions set forth in the Plan and
this Agreement, the Grantee shall possess all incidents of ownership of the
Restricted Stock granted hereunder, including the right to receive dividends and
distributions with respect to such Stock, as set forth in clause (b) below, and
the right to vote such Stock.
(b) Payment of Dividends/Distributions. The Grantee shall be entitled to receive
dividends and distributions which become payable on the Restricted Stock at the
time such dividends or distributions are paid to other holders of Stock. Stock
or other property (other than cash) distributed in connection with a dividend or
distribution payable with respect to the Restricted Stock shall be subject to
restrictions and a risk of forfeiture to the same extent as such Restricted
Stock.
(c) Restrictions. Restricted Stock and any interest therein, may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of prior to
the lapse of restrictions set forth in this Agreement applicable thereto, as set
forth in Section 2(e). The Board may in its discretion, cancel all or any
portion of any outstanding restrictions prior to the expiration of the periods
provided under Section 2(e).
(d) Certificate; Restrictive Legend. The Grantee agrees that any certificate
issued for Restricted Stock prior to the lapse of any outstanding restrictions
relating thereto shall be inscribed with the following legend:
This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Starwood Property Trust, Inc.
Non-Executive Director Stock Plan and an agreement entered into between the
registered owner and Starwood Property Trust, Inc. Any attempt to dispose of
these shares in contravention of the Restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, shall be null and void
and without effect.
(e) Lapse of Restrictions; Forfeiture. Except as may otherwise be provided
herein, the restrictions on transfer set forth in Section 2(c) shall lapse with
respect to [_____  percent (_____%)] of the shares of Restricted Stock granted
hereunder on [                    ], subject to the Grantee’s continuing to
provide service to the Company as of each such vesting date. [Performance-based
vesting provisions, if applicable.]

 

2



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Restricted Stock granted hereunder (and any
then unvested dividends and distributions thereon) shall become immediately
vested and free of transfer restrictions upon a Change in Control.
Upon each lapse of restrictions relating to Restricted Stock, the Company shall
issue to the Grantee a stock certificate representing a number of shares of
Stock, free of the restrictive legend described in Section 2(d), equal to the
number of shares subject to this Restricted Stock award with respect to which
such restrictions have lapsed. If certificates representing such Restricted
Stock shall have theretofore been delivered to the Grantee, such certificates
shall be returned to the Company, complete with any necessary signatures or
instruments of transfer prior to the issuance by the Company of such unlegended
shares of Stock.
Upon termination of the Grantee’s service as a member of the Board of Directors,
any as yet unvested Restricted Stock and dividends or distributions thereon
shall be immediately forfeited. Such Restricted Stock and any unpaid dividends
or distributions with respect to Restricted Stock forfeited pursuant to this
Section 2(e) shall be transferred to, and reacquired by, the Company without
payment of any consideration by the Company, and neither the Grantee nor any of
the Grantee’s successors or assigns shall thereafter have any further rights or
interests in such shares, certificates, dividends and distributions. If
certificates containing restrictive legends shall have theretofore been
delivered to the Grantee, such certificates shall be returned to the Company,
complete with any necessary signatures or instruments of transfer.
Section 3. Miscellaneous
(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to the [Corporate
Counsel of the Company] at the principal office of the Company and, in the case
of the Grantee, at [the address most recently on file with the Company].
(b) No Right to Continued Service. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the service of the
Company or shall interfere with or restrict in any way the right of the Company,
which is hereby expressly reserved, to terminate the Management Agreement at any
time for any reason whatsoever, with or without “cause” (as defined in the
Management Agreement).
(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that the
Grantee has received a copy of the Plan and has had an opportunity to review the
Plan and has agreed to be bound with respect to all the terms and provisions of
the Plan.

 

3



--------------------------------------------------------------------------------



 



(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the Grantee’s successors and assigns.
(e) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.
(f) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.
(g) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.
(h) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Maryland.
(i) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the  _____  day of                     , 20_.

                      STARWOOD PROPERTY TRUST, INC.    
 
               
 
  By:                          
 
  Its:            
 
     
 
        GRANTEE    
 
                         

 

5